Title: To Thomas Jefferson from James Barbour, 27 March 1781
From: Barbour, James
To: Jefferson, Thomas



Sir
Culpeper March 27th. 1781

I this moment received your Excellencys Orders of the 22d. Inst: Mr. Strother who was the Bearer of those Orders says that your  Excellency would not have Orderd any men from this County at this time had not you been informed that a part of our Militia was in motion which was the case but was in some Confusion, not through disobedience but on Account of both the Draft for the Militia and the Regular Service was on the same day and the officers rather doubting Genl. Weedons Authority to Call. I came home, was informed of the Confusion, wrote to the Officer Commanding the Detatchment since he had not Marchd not to march. But altho he had marchd out of the County yet he returnd and discharged the men. Our General Muster being on this day makes it Very Convenient to put your Excellencys Orders in Execution. I have Orderd the number you wrote for which will march on Monday next unless forbid by your Excellency. You say nothing of Arms and indeed we have Very few that will answer unless it be Rifles, of which we can Arm one Company. This Trouble I give your Excellency at the request of Mr. Strother which I hope will meet with your Excellencys approbation.
I am honble. Sir with the greatest Esteem your Excellencys most obedt. & Very hum. Servt.,

Jas. Barbour


NB If this Express can be paid by the publick your Excellency will please order it.
J B

